Per Curiam:
Rule 2 of the rules of the Court of Appeals for the admission of attorneys and counselors at law provides that any person admitted to practice and who has practiced for five years as a member of the bar in another country whose jurisprudence is based on the principles of the English common law may be admitted to practice without examination. Membership in the bar has a well-defined meaning and a person admitted merely to practice as an attorney or solicitor is not within this definition. To entitle a person to admission under this rule based upon his being a member of the bar of England, Ireland or Scotland he must have been admitted to the bar and as such entitled to practice in the highest court of some part of the Kingdom of Great Britain and Ireland. The application is, therefore, denied. Present — Ingraham, P. J., Laughlin, Scott, Dowling and Hotchkiss, JJ. Application denied. Order to be settled on notice. _